                                          Case 3:20-cv-00481-MMC Document 19 Filed 06/16/20 Page 1 of 2




                                  1

                                  2

                                  3                             IN THE UNITED STATES DISTRICT COURT

                                  4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      HEATH VINCENT FULKERSON,                         Case No. 20-cv-00481-MMC
                                  7                     Plaintiff,
                                                                                          ORDER GRANTING PLAINTIFF’S
                                  8              v.                                       MOTION TO SUBMIT AMENDED
                                                                                          COMPLAINT; ORDER TO SHOW
                                  9      U.S. DEPARTMENT OF JUSTICE, et                   CAUSE
                                         al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                              By order filed May 18, 2020, the Court extended to June 10, 2020, the deadline to
                                  13
                                       serve the defendants named in the above-titled action, and extended to June 17, 2020,
                                  14
                                       the deadline for plaintiff to file proof of service. On June 15, 2020, plaintiff filed proof of
                                  15
                                       service, showing defendants were served on June 10, 2020.
                                  16
                                              Now before the Court is plaintiff’s “Motion to Submit Amended Complaint,” filed
                                  17
                                       June 8, 2020. A party may amend its pleading once as a matter of course within 21 days
                                  18
                                       after serving it. See Fed. R. Civ. P. 15(a)(1)(A). Accordingly, plaintiff’s motion is hereby
                                  19
                                       GRANTED.
                                  20
                                              The Court notes, however, that the above-titled action is brought solely against
                                  21
                                       United States agencies, and, in any such action, venue is only proper in the “judicial
                                  22
                                       district in which (1) a defendant in the action resides, (2) a substantial part of the events
                                  23
                                       or omissions giving rise to the claim occurred, or a substantial part of the property that is
                                  24
                                       the subject of the action is situated, or (3) the plaintiff resides if no real property is
                                  25
                                       involved in the action.” See 28 U.S.C. § 1391(e). Under this section, venue in the instant
                                  26
                                       action does not appear to be proper in the Northern District of California.
                                  27
                                              First, for purposes of venue under 28 U.S.C. § 1391(e)(1), federal agencies
                                  28
                                          Case 3:20-cv-00481-MMC Document 19 Filed 06/16/20 Page 2 of 2




                                   1   “reside in Washington, D.C.,” see Williams v. United States, No. C-01-0024 EDL, 2001

                                   2   WL 1352885, at *1 (N.D. Cal. Oct. 23, 2001) (holding “[v]enue does not lie in every

                                   3   judicial district where a federal agency has a regional office” (citing Reuben H. Donnelly

                                   4   Corp. v. Federal Trade Comm'n, 580 F.2d 264, 267 (7th Cir. 1978))), and, consequently,

                                   5   venue based on defendants’ residence is only proper in the District of Columbia.

                                   6          Second, plaintiff does not allege that a substantial part of the events or omissions

                                   7   giving rise to his claim occurred in the Northern District of California. Rather, according

                                   8   to the initial complaint, the events or omissions giving rise to plaintiff’s claims “have all

                                   9   occurred in and around the Reno, Nevada area.” (See Compl., filed Jan. 22, 2020, at 4.)

                                  10   Likewise, all the events described in plaintiff’s amended complaint appear to have

                                  11   occurred in Nevada. (See Amended Compl., filed June 8, 2020.) Further, to the extent

                                  12   real property is the subject of the instant action, the only such property noted in either the
Northern District of California
 United States District Court




                                  13   initial or amended complaint is plaintiff’s residence, which, according to plaintiff, is located

                                  14   in Reno, Nevada. (See Compl. at 1; Amended Compl. at 3:1.) Consequently, venue

                                  15   under both 28 U.S.C. § 1391(e)(2) and § 1391(e)(3) is only proper in the District of

                                  16   Nevada.

                                  17          Accordingly, plaintiff is hereby ORDERED TO SHOW CAUSE, in writing and no

                                  18   later than June 26, 2020, why the above-titled action should not be dismissed for

                                  19   improper venue, without prejudice to refiling in the District Court for the District of Nevada

                                  20   or the District Court for the District of Columbia. See 28 U.S.C. § 1406(a).

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: June 16, 2020
                                                                                                 MAXINE M. CHESNEY
                                  24                                                             United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                      2
